August 25th 2010 Terry Howlett President CEO Skinvisble Terry, It has been a great pleasure to serve as a Director on your board for Skinvisible. I have enjoyed working with you and your executive team and believe strongly that Skinvisible products and your leadership are a winning combination! It is however time for me to move on; I am pursuing other interests, which will require a great deal of my time.With that in mind I am resigning as Director of Skinvisible effective immediately. Good luck with your company, I have a tremendous confidence in your products! Brian Piwek
